Citation Nr: 0612596	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death. 


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's daughter-in-law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
January 1954.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the local RO was held in September 
2004.  The Board remanded the case in February 2005.


FINDINGS OF FACT

1.  The veteran died in July 2000.  The Death Certificate 
lists the immediate cause of death as gunshot wound to the 
head; depression was listed as other significant condition 
contributing to death. 

2.  At the time of the veteran's death, he was service-
connected for post-operative residuals, sub-total 
gastrectomy, which is not shown as causing or contributing to 
the veteran's death.  

3.  The veteran was not service-connected for depression nor 
had he ever filed a claim for entitlement to service 
connection for depression.  

4.  Depression was not manifested during the veteran's 
military service or for many years thereafter, nor was 
depression otherwise related to the veteran's service.




CONCLUSION OF LAW

Service-connected disability did not cause or substantially 
or materially contribute to the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a December 2001 VCAA 
letter, the appellant was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 

evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the December 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the appellant in December 2001, which was prior to 
the August 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  Although the present appeal 
involves the issue of service connection for veteran's cause 
of death, VA believes that the Dingess/Hartman analysis must 
be analogously applied
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for veteran's 
cause of death, but there has been no notice of the types of 
evidence necessary to establish an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the veteran's cause of death, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and private 
medical records.  Further, the Board's February 2005 remand 
instructed the RO to obtain the veteran's service personnel 
records if available.  The RO sent a request to the National 
Personnel Records Center (NPRC) for such records in March 
2005.  However, NPRC responded that these records were 
unavailable because they had been destroyed in a fire and 
could not be reconstructed.  The Board finds that the RO 
complied with the Board's remand.  See Stegall v. West, 11 
Vet.App. 268 (1998).

Since there is no showing of a diagnosis of depression while 
in service, a VA medical opinion is not necessary.  Thus, the 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The appellant is claiming service connection for veteran's 
cause of death.  In such a claim, evidence must be presented 
that links the fatal disease to a period of military service 
or to an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).  Evidence must be presented showing that a service-
connected disability is either the principal or contributory 
cause of death.  A service-connected disability is the 
principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death must be causally 
connected to death and must have substantially or materially 
contributed to death; combined to cause death; or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

According to a July 2000 Death Certificate, the veteran died 
on July [redacted], 2000 due to a self-inflicted gunshot wound to the 
head.  The Death Certificate also listed that another 
significant condition contributing to the veteran's death was 
depression.  The veteran was only service connected for post-
operative residuals, sub-total gastrectomy.  The Death 
Certificate does not indicate that this disability caused or 
contributed to the veteran's death.  Therefore, the Board 
examines whether depression, listed as a contributing cause 
of death, was related to the veteran's active service.  The 
veteran was not service connected for depression nor did the 
veteran ever file a claim seeking service connection for 
depression.  

The veteran's service medical records are silent for any 
treatment or diagnosis of depression.  A January 1954 service 
examination prior to discharge showed that the veteran was 
psychiatrically evaluated as clinically normal.  Therefore, 
based upon the service medical records, there is no medical 
evidence that the veteran had depression, while in service, 
that later contributed to his death.  The Board finds that 
these service records have a high probative value because 
they are contemporaneous with the veteran's actual service.

Also, post service treatment records do not show any 
diagnosis or treatment for depression.  A record indicated 
that the veteran had a prescription for Zoloft, but there was 
no indication of treatment or diagnosis of depression.  

The appellant has submitted a November 2002 letter from a 
private practitioner who appears to specialize in oncology 
and hematology.  The letter indicated that the veteran had 
expressed many times the psychological effects he underwent 
while in service during the Korean War.  The practitioner 
further opined that it was his belief that this was a major 
cause of his alcohol dependency, which caused severe physical 
problems with gastric ulcerations and depression and 
ultimately his death.  

Although this letter appears to link the veteran's depression 
and, as a result, his death to service, the Board finds that 
this letter has little probative value.  The practitioner 
does not appear to have any special expertise in mental 
illnesses, but rather specializes in oncology and hematology.  
Further, he did not review the veteran's claims file or 
service medical records so his opinion is based solely on 
statements made by the veteran that are not confirmed by the 
veteran's service medical records, which have a high 
probative value.  Specifically, his service discharge 
examination showed that the veteran was psychiatrically 
normal.  

Moreover, although unclear whether the letter refers to the 
veteran actually serving in combat in Korea, the veteran's DD 
214, which has a high probative value as an official record, 
does not indicate that the veteran was in combat in Korea.  
Thus, the veteran's statements alone cannot establish the 
service incurrence of depression.  See 38 U.S.C.A. § 1154(b).  

The Board acknowledges the appellant's hearing testimony and 
statements claiming that the veteran had been depressed ever 
since his active service due to his experiences as a tank 
specialist in Korea.  However, as a lay person, the appellant 
is not qualified to offer a medical opinion as to etiology of 
the veteran's depression.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Further, again, the appellant's 
statements concerning the veteran's military service are not 
substantiated by service medical or personnel records.

As previously stated, on remand, the RO requested additional 
personnel records from the NPRC; however, no further records 
were available.  Nevertheless, the Board must base its 
decision on the evidence of record.  Therefore, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  According to the death certificate, 
the veteran's service-connected disability did not cause or 
contribute to the veteran's death.  Further, service medical 
records do not show that he was treated or diagnosed with 
depression while in service.  Nor are there any medical 
records that indicated that the veteran suffered from 
depression within one year after discharge so the service 
incurrence of depression may not be presumed.  There is no 
competent medical evidence linking the veteran's depression 
to service.  The only medical opinion linking depression to 
service has a low probative value in comparison to service 
medical and personnel records, and other post-service 
treatment records.  Lastly, there are no medical records 
showing treatment for depression prior to the veteran's death 
so there is no supporting evidence of a continuity of 
pertinent symptomatology.  

While the Board sympathizes with the appellant's loss, it 
must conclude that a preponderance of the evidence is against 
the claim for service connection for the veteran's cause of 
death.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


